Title: Jonathan Williams, Jr., to the American Commissioners, 22 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes July 22 1777.
I am favourd with yours of the 19th Inst. and in Consequence have told Capt. Thompson that I should Take his paper. As to the Duc de Chartres She is not yet bought because the persons who are to Sell her have not Received their answer from Paris and till they have power to Sell it is needless to make any more offers. Capt. Nicholson is here and with Capt. Hynson and myself has been to Painbeuf to See this and another Ship which is Still a better Sailor than the Duc de Chartres but Appears to Require so much more repairs and is so much Dearer without being in propotion better that I confess I had rather have the one I was in treaty for. Prehaps these people may have their Answer tomorrow and Whenever they have I am determined to buy her if I can get her at my price. In the mean time I shall enter into treaty for the other Ship and at least endeavour to keep myself from appearing over Eager for the Duc de Chartres. Indeed I would recommend the purchase of both these Ships for if you have goods enough for such another Ship to be ready in the month of October I think it would be well to have her Repaired and fitted now the Season is good that when the time of Shiping comes we may not have any vexatious delays. As to the Sums necessary for the Cloaths I calculate at the price those at Paris cost you 36 l.t. which multiplyed by 10,000 is 360,000. Livers. The principal part of my Engagements I intend to be at about 12. months Credit and none short of 4 months. I have indeed Engaged 60 pieces which I wrote to you about some weeks ago. These I bought a good bargain and am to pay for on Delivery which I Expect to be in the Course of this week; the 300 pieces I bought here are at 4 months they are Something inferiour to the Sample I have but I have more than the Difference in price and the reason I bought them was to have Something for a begining. I shall in future take care to be up to the Sample. I propose to draw all my bills for the Cloaths at three months and where I can get more Credit I shall take 1/2 per Cent per month Discount. I propose 3 months because I am told that Bankers Seldom accept at a larger Time, but in this I shall be governd, by whatever arrangements you may take with Mr. Grand. I am Gentlemen &c &c
JW

P.S. I have a Letter from Messr Desegray & Co informing of having advanced 2400 l.t. to Capt. Wickes & 1200 to Capt Nicholson. I have accordingly forwarded them two Drafts on you for the Sums which I do to keep up punctuallity for Cash Advances, for other Advances I shall Draw according as their Accts. appear.
To The Commissioners at Paris

